PER CURIAM HEADING








                NO.
12-06-00027-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
MICHAEL BERNARD SIMMONS,           §          APPEAL
FROM THE 2ND
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE  §          CHEROKEE COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            This appeal is being dismissed
because Appellant has failed, after notice, to pay or make arrangements to pay
the trial court clerk’s fee for preparing the clerk’s record.  Appellant’s sentence was imposed on January
12, 2006, and the clerk’s record was originally due on March 13, 2006.  On March 20, 2006, this Court notified the
trial court clerk that the clerk’s record was past due and extended the filing
deadline until April 12, 2006.  On March
22, 2006, the clerk notified this Court in writing that the reason for the
delay in filing was that Appellant had not made a claim of indigence and had
failed to either pay or make arrangements to pay for the preparing of the clerk’s
record.  On March 22, 2006, this Court
informed Appellant that, pursuant to Texas Rules of Appellate Procedure 37.3(b)
and 42.3(c), the appeal would be dismissed unless proof of full payment to the
clerk was provided on or before April 3, 2006.
            Because Appellant has neither
provided proof of full payment or otherwise responded to this Court’s notice,
the appeal is dismissed.  See
Tex. R. App. P. 37.3(b),
42.3(c).      
Opinion delivered April 5, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
(DO
NOT PUBLISH)